CLAUSEN, Chief Judge,
concurring in part and dissenting in part:
I am in full agreement with the majority in their analysis of the legal issues in this case. I disagree, however, with their commutation of the sentence. I acknowledge that appellant’s past military record has been exemplary, but I do not believe that it can offset the knowing commission of four acts of recruiter misconduct within a single month, done by appellant shortly after his assignment to recruiting duties. Two of those acts, those involved in the enlistments of Pack and Hatmaker, were particularly flagrant, especially when committed by a noncommissioned officer with a background as a military policeman. A person with such a background should have had a sufficient degree of integrity to resist the pressures that result from the establishment of enlistment production goals. In a time when the nation must depend upon military recruiters for the enlistment of a quality fighting force, it must necessarily repose its trust in the soldiers selected to perform that function. Inasmuch as I believe that appellant’s serious and repeated misconduct violated that trust and fully warrants a punitive discharge, I would affirm the sentence approved by the convening authority.